DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/22/2022 has been entered. Claims 1 and 3-13 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap, Fung Ling; Zhang, Yong, “Protein Micropatterning Using Surfaces Modified by Self-Assembled Polystyrene Microspheres” Langmuir. 2005, 21(12), 5233-5236, hereinafter Yap.
Regarding claim 1, Yap teaches a medical analysis device (scheme 1) for capturing cancer cells or stem cells (intended use MPEP § 2114 (II)), comprising a well portion (scheme 1 and abstract) capable of containing a biological sample introduced therein, wherein the well portion has an exposed hydrophilic silane compound layer formed at least partly on an inner surface thereof (page 5234, column 1, paragraphs 2-3 and scheme 1, there is a layer which is part of the inner wall surface), the hydrophilic silane compound is a compound represented by the following formula (I): 

    PNG
    media_image1.png
    49
    421
    media_image1.png
    Greyscale

wherein R11 represents a monovalent hydrocarbon group; R12 and R13 are the same or different and each represent a divalent hydrocarbon group; each X11 independently represents an alkoxy group; each X12 independently represents a monovalent hydrocarbon group or a halogen group; m represents 1 to 50; and n represents 0 to 3 (page 5234, column 1, paragraph 2, 2-[Methyoxy(polyethylenoxy)propyl] trimethoxysilane).
While Yap does not address the hydrophilic silane compound layer has the ability to bind cancer cells or stem cells contained in a biological sample introduced into the well portion, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same structure and chemical compound has been disclosed. Absent persuasive evidence that the structure and chemical compound are different, the prior art is considered to have the same properties with respect to the ability to bind cancer or stem cells as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 3, Yap teaches wherein the silane compound of formula (I) is a compound represented by the following formula (I-1): 

    PNG
    media_image2.png
    49
    488
    media_image2.png
    Greyscale

wherein R21 represents a methyl group or an ethyl group; each X11 independently represents an alkoxy group; each X12 independently represents a monovalent hydrocarbon group or a halogen group; p represents 1 to 8; m represents 1 to 50; n represents 0 to 3; and k represents 1 to 20 (page 5234, column 1, paragraph 2, 2-[Methyoxy(polyethylenoxy)propyl] trimethoxysilane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of WO 2003/091392, hereinafter Matson.
Regarding claim 4, Yap teaches all limitations of claim 1; however, Yap fails to teach he hydrophilic silane compound layer has fibronectin adsorbed thereto.
Matson teaches wherein the hydrophilic silane compound layer has fibronectin adsorbed thereto so that areas can be used to immobilize cell growth factors or stabilizing agents (Matson, page 15, lines 25-28 and page 19, lines 24-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have absorbed fibronectin to the hydrophobic silane because it would be used to immobilize cell growth factors or stabilizing agents (Matson, page 15, lines 25-28 and page 19, lines 24-25). 
Regarding claim 13, Yap and Matson teach all limitations of claim 4; however, they are silent as to the thickness of the hydrophilic silane layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness of the hydrophilic silane layer to a range of 1-30 nm which would allow the desired functionality of the layer while minimizing the layer for costs (MPEP § 2144.05 (II)).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of United States Application Publication No. 2005/0003421, hereinafter Besemer.
Regarding claim 10, Yap teaches wherein the well portion is formed from a silicon wafer, however, Yap fails to teach the well portion is made from glass.
Besemer teaches a bioarray chip in which the wafer is a flat glass or silicon (Besemer, paragraph [0067]).
Examiner further finds that the prior art contained a device/method/product (i.e., the well portion formed from glass) which differed from the claimed device by the substitution of component(s) (i.e., the well portion formed from silicon) with other component(s) (i.e., the well portion formed from glass), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., silicon with glass), and the results of the substitution (i.e., supporting the well portion) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the well portion made from silicon of reference Yap with the well portion formed from glass of reference Besemer, since the result would have been predictable.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap.
Regarding claim 11, Yap teaches all limitations of claim 1; however, Yap is silent as to the thickness of the hydrophilic silane layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum thickness of the hydrophilic silane layer to a range of 1-30 nm which would allow the desired functionality of the layer while minimizing the layer for costs (MPEP § 2144.05 (II)).  
	

Claim 11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of United States Application Publication No. 2003/0148401, hereinafter Agrawal.
Regarding claim 11, Yap is silent with regards to specific thickness for the hydrophilic silane layer, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thicknesses. Agrawal provides this conventional teaching showing that it is known in the art to use a thickness below 10 nm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the hydrophilic silane 1-30 nm motivated by the expectation of successfully practicing the invention of Agrawal.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap and Matson as applied to claim 4 above, and further in view of Besemer.
Regarding claim 12, Yap and Matson teach wherein the well portion is formed from a silicon wafer, however, they fail to teach the well portion is made from glass.
Besemer teaches a bioarray chip in which the wafer is a flat glass or silicon (Besemer, paragraph [0067]).
Examiner further finds that the prior art contained a device/method/product (i.e., the well portion formed from glass) which differed from the claimed device by the substitution of component(s) (i.e., the well portion formed from silicon) with other component(s) (i.e., the well portion formed from glass), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., silicon with glass), and the results of the substitution (i.e., supporting the well portion) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the well portion made from silicon of reference Yap with the well portion formed from glass of reference Besemer, since the result would have been predictable.

	
Claim 13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Yap and Matson as applied to claim 4 above, and further in view of Agrawal.
Regarding claim 13, Yap and Matson are silent with regards to specific thickness for the hydrophilic silane layer, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thicknesses. Agrawal provides this conventional teaching showing that it is known in the art to use a thickness below 10 nm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the hydrophilic silane 1-30 nm motivated by the expectation of successfully practicing the invention of Agrawal.

Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Yap fails to disclose or suggest employment of a well portion capable of container a biological sample which has an exposed hydrophilic silane compound layer formed at least partly on an inner surface thereof is not found persuasive. As can be seen in Scheme 1, in the final part, the dotted layer on top of the solid black layer is the hydrophilic silane compound layer. The well which is formed in the surface is down through the dotted layer and partly though the black silicon layer, thereby making the well formed from both of the silicon layer and the hydrophilic silane compound layer. As a portion of the wall is formed form the hydrophilic silane compound layer, the hydrophilic silane compound layer is exposed as a portion of the well, thereby reading on the instant claims.
Regarding applicant’s argument that Yap fails to disclose or suggest employment of a hydrophilic silane compound layer that has the ability to bind cancer cells or stem cells is not found persuasive. Firstly, the ability of the hydrophilic silane compound layer to bind cancer or stem cells is considered to be a property of the hydrophilic silane compound layer and as such where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Absent persuasive evidence that the structure and chemical compound are different, the prior art is considered to have the same properties with respect to the ability to bind cancer or stem cells as that is claimed. MPEP § 2112.01 (I-IV). Secondly, the applicant says that Yap says that the PEG-modified silicon wafer surface cannot adsorb proteins is not current. Yap states that the “PEG modified regions between the microwells had resisted protein adsorption” not that the surface cannot adsorb proteins. The claim only states that the hydrophilic silane compound layer has the ability to bind cancer or stem cells and therefore, as long as the hydrophilic silane compound layer would be able to bind a single cancer or stem cell (which is would be capable of as the prior art only states that the surface resists), the prior art would read on the instant claims. 
In response to applicant's argument that Matson and Yap are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are dealing with biomolecules and the adsorption or resistance to adsorption of such molecules and therefore are considered to be in the same problem solving area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796